Exhibit 10.23

 

[a180635001_v2.jpg] 

 



«Date»

 

«Full_Name» 

IntriCon Corporation



1260 Red Fox Road



Arden Hills, MN 55112

 

Dear «M_1st_Name»:

 

I am pleased to inform you that on «Grant_Date» the Compensation Committee of
the Board of Directors of IntriCon Corporation granted you Restricted Stock
Units for «Shares» of Common Stock of the Company (“RSUs”) under the Company’s
2015 Equity Incentive Plan (the “Plan”).

 

The RSUs will vest on the following dates (each a “Vesting Date”):

 



Vesting Date   Number of Shares «M_1st_Exercise»   «M__shares»   «M_2nd_Ex»  
«M__shares1» «M_3rd_Ex»   «M__shares2»

 



In addition, while the specific terms of the Plan will govern, generally:

 

●If your employment is terminated due to your death or Disability (as defined in
the Plan), all of your RSUs will immediately vest in full;

 

●If your employment is terminated due to your Retirement (as defined in the
Plan), all of your RSUs will immediately vest in full;

 

●If your employment is terminated due to any other reason, any RSUs that you had
that were not vested as of the date of the termination of your employment will
expire.

 

Subject to the Plan, all of your RSUs will immediately vest in full upon the
occurrence of a Change in Control (as defined in the Plan).

 

Within ten (10) business days following each Vesting Date (including any
accelerated vesting date provided in the Plan), the Company shall issue to you,
either by book-entry registration or issuance of a stock certificate or
certificates, a number of shares of Common Stock equal to the number of RSUs
granted hereunder that have vested as of such date. Any shares of Common Stock
issued to you hereunder shall be fully paid and non-assessable.

 

At the time of vesting, the Company shall withhold from any shares of Common
Stock deliverable in payment of the RSUs a number of shares of Common Stock
having a value equal to the minimum amount of income and employment taxes
required to be withheld under applicable laws and regulations, and pay the
amount of such withholding taxes in cash to the appropriate taxing authorities.
Any fractional shares resulting from the payment of the withholding amounts
shall be liquidated and paid in

 



 

 

 



«Full_Name» 

Page 2 



 

cash to the U.S. Treasury as additional federal income tax withholding for you.
You shall be responsible for any withholding taxes not satisfied by means of
such mandatory withholding and for all taxes in excess of such withholding taxes
that may be due upon vesting of the RSUs. Notwithstanding the foregoing, prior
to the date that such withholding taxes are due to the appropriate taxing
authorities as a result of the vesting of the RSUs, you may pay to the Company
in cash or cash equivalents the amount of such withholding taxes, in which case
such withholding taxes will not be withheld from the Shares deliverable in
payment of the RSUs.

 

You shall not have any rights as a shareholder, including voting or dividend
rights, with respect to shares of Common Stock covered by the RSUs until you
become the holder of record with respect to such Shares in accordance with this
award and the Plan. No adjustment shall be made for dividends or other rights
for which the record date is prior to such date, except as provided in the Plan.

 

This award is subject to cancellation in the event that your employment is
terminated for Cause (as defined in the Plan) and under other circumstances
described in the Plan.

 

Further terms governing the RSUs granted to you are set forth in the Plan, which
is incorporated herein by reference. A copy of the Plan is available from the
Human Resources Department.

 

If you wish to accept the grant of the RSUs as provided above and in the Plan,
please so indicate by signing and returning the enclosed copy of this letter,
whereupon you and the Company shall be legally bound hereby under Pennsylvania
law.

 



  Very truly yours,         INTRICON CORPORATION         By:       «From»    
«Title»     «M_2nd_line»      



Accepted and Agreed:

 





 



«Full_Name»

 



1260 Red Fox Road ● Arden Hills, MN 55112 ● Tel: 651-636-9770 ● Fax:
651-357-1097 ● www.IntriCon.com

 



 